internal_revenue_service number release date index number ------------------------------ ----------------------------- ---------------------------------------------------- ------------------------------------------------------- ----------------------------- in re ---------------------------------------- ------------ ------------- tin ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc fip b04 plr-152749-11 date date taxpayer taxpayer parent c1 c2 state jurisdictions product sa1 sa2 sd lb sb pc sgm sgm-t ssd smv siv smd stha vio pr hab fia a b ---------------------------------------------------- ---------------------------------------------------- ------------------------------------- ------ ---- ------------- --------------------------------------------------------------------------------------- --------------------------- -------------------------------------- ----------------------------------------------------- ------------------------------------------------------------------- -- ---- ----- ------------------------ --------------------------------------- ----------------------- ------------ -------------------- -------------------------- -------------------------------- ------------------------------ ------------------------------ ------------------------------------------ ------------------------------------------------------------- ------------------------ ----------------------------------- ------------------------------------------------------------ ----- ----- plr-152749-11 securities cmd pc dear ------------------- --------------- ------------------------------ ----------------------- this is in reply to taxpayer's date request for a ruling with respect to the ownership of assets held to support obligations under proposed non-qualified annuity_contracts invested in c1 and c2 indexed-linked options new investment options facts taxpayer is a stock_life_insurance_company organized and operated under the laws of state licensed to engage in the life_insurance business in jurisdictions it represents that it qualifies as a life_insurance_company under sec_816 of the internal_revenue_code code and joins in filing consolidated federal_income_tax returns with parent on a calendar_year basis using an accrual_method of accounting taxpayer issues product product offers deferred_annuity contracts with variable investment options and new investment options it represents that the variable investment options meet the requirements of sec_817 of the code and provide returns that directly reflect the investment return and market_value of the assets taxpayer holds in related subaccounts of sa1 new investment options are indexed-linked to c1 and c2 and provide a formula-based return reflecting changes in specified indexes over a stated duration new investment options give contract holders the opportunity to diversify their retirement portfolios by adding returns related to c1 and c2 but limiting risk exposure only taxpayer may add remove or modify investment options under the contracts taxpayer will offer new investment options through sgm sec_4 and sgm-ts each sgm will have a year sd and lb taxpayer may later offer sgms with different sds and lbs it may also create new sgms of a particular sgm-t with unique pcs contract owners may allocate contributions and transfers to investment options available on the date the owner enrolled or with respect to certain exchanges their enrollment_date under a prior contract contributions and transfers allocated to a sgm taxpayer already offers similar investment options for individual_retirement_annuity contracts under sec_408 and roth individual_retirement_annuity contracts under sec_408a sa1 provides for units that represent a pro_rata interest in the current investment performance and current market_value of the assets in the account which pass directly to the variable_contract values based on the number of units allocable to each contract sa1 is available only to pay claims of invested contract holders they are not subject_to the claims of taxpayer's creditors taxpayer has the right to substitute an index end a sgm change the ssd smd change the frequency during which it offers new sgms stop offering sgms temporarily suspend offering new sgms and add new sgm-ts sgm means an investment option established with a specific index sd sb and smd sgm-t means all sgms having the same index sd and sb lb means the portion of any negative index performance absorbed by taxpayer on the smd any decline in the performance rate in excess of the lb reduces the contract holder's smv pc means the highest_rate of return credited on a smd plr-152749-11 are first invested in the stha8 until the next ssd for that sgm-t and then transferred to the sgm-t the contract and prospectus for new investment options describe two formula-based returns the siv and the smv the siv calculated each business_day is the amount available under a sgm due to withdrawal or surrender or upon death prior to the smd withdrawal proceeds are taken first from contract values allocated to variable investment options if any and then from sgms of new investment options the siv is based on the value of a hab of fias that match the remaining sd of the sgm and a and b the siv includes a credit for the administrative and other expenses taxpayer saves due to early withdrawal to discourage early withdrawal from a sgm when the referenced index experiences significant gains early in the sgm's duration the siv calculation applies a prorated pcdollar_figure as a result of this formula the siv may reflect a loss even if the referenced index experienced gain at the time of early withdrawal the siv is independent of the value of any assets taxpayer actually holds contract holders receive the smv if their contract value remains in the sgm through the smd the smv reflects the return on the referenced index as of the smd subject_to the lb pc and if applicable pr taxpayer will notify the contract holders at least days prior to a smd taxpayer will follow the contract holders' smd instructions on file to allocate the smv to available investment optionsdollar_figure if a contract holder has not provided taxpayer instructions for the allocation of the smv it will allocate that amount to the stha for the sgms of the same sgm-t as the sgm that matured for transfer to the next sgm of that sgm-t if taxpayer terminates the contract holder's sgm-t it will transfer the smv to sa1 at the cmd the taxpayer will use the contract owners' annuity account values to fund their annuity benefits to support its contractual liabilities under the new investment options taxpayer expects to purchase a and b to cover c1 and c2 index gains subject_to the pc and the stha is an account that holds all contributions and transfers allocated to a sgm-t pending investment in a sgm the stha is a variable investment option that is currently part of the sa1 the fias reflect taxpayer's lost interest_income due to early withdrawal the a options estimate the value of possible loss the b options estimate the value of possible gain to illustrate if a sgm has a percent pc at the smd and the contract holder withdraws the allocated value after days the reduced pc i sec_4 percent -- taxpayer expects an initial pr of percent to illustrate if a sgm of the new c1 investment option has a percent lb percent pc and percent pr at the smd if the c1 index declined by percent a contract holder in the sgm would not earn or lose any of the value allocated to it because the percent lb covers the full decline in the index however if the index declines by percent the contract holder lose sec_5 percent of the value allocated to the sgm at the smd if the c1 index increased by percent a contract holder in the sgm gets percent credited to the value allocated to it because the index did not exceed the percent pc however if the index increased by percent the contract holder receives credit to the value allocated to the sgm only up to the percent pc taxpayer retains the remaining percent contract holders may change the instructions on file at any time by submitting the related form the cmd based on the annuitant's date of birth is the date on which the annuity payments begin plr-152749-11 fias to cover the principle amount invested and lbdollar_figure taxpayer represents that it assumes the economic risks of these investments taxpayer will hold the a and b in its general_asset_account and will hold the fias in sadollar_figure the amount of cash in sa2 will equal the cash values for new investment options attributable to related contracts therefore taxpayer will increase or decrease the assets held in sa2 as needed to reflect its contractual obligations with respect to the new investment options subject_to applicable state regulatory requirements taxpayer will use its sole discretion in determining the nature and extent of any investments it makes to support its liabilities under new investment options taxpayer has no legal_obligation to invest in any specific assets to provide for its contractual liabilities with respect to new investment options contract owners will have no input with respect to these investment decisions and will not have legal equitable or indirect ownership_interest in any particular assets taxpayer purchases to support its contractual obligations under new investment options or in any other assets taxpayer holds for any other purpose if a contract holder makes a withdrawal before the smd taxpayer will sell whatever assets of sa2 or its general account it chooses or use its cash reserves to pay the withdrawal proceeds moreover although taxpayer faces the risk of loss on the assets its holds to support new investment options the guaranteed return to the contract holders shields them from this risk therefore losses on taxpayer's actual investments will not affect the formula-based returns of the siv or the smv requested ruling taxpayer not the contract owners owns the assets it holds in support of its contractual obligations with respect to new investment options law in general the entity possessing legal_title to property is the owner of that property for federal_income_tax purposes however the courts attribute ownership of property for tax purposes to the person other than the holder of legal_title who possesses the benefits and burdens or incidence of ownership in 281_us_376 50_sct_336 74_led_916 the supreme court summarized this principle stating taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed -- the actual benefit for which the tax is paid therefore objective economic realities not legal nicety of title determine tax_ownership for example in 309_us_331 60_sct_554 84_led_15 it is intended that these investments will at least equal the siv of all contracts at any point in time but they will not match the hab moreover only the smv and siv as applicable determine taxpayer's obligations under the new investment contracts if taxpayer's investments outperform the formula-based returns it keeps the excess if they underperform it must make up the difference from surplus or other investments sa2 was established pursuant to state law governing this type of account plr-152749-11 the taxpayer could not avoid tax_ownership of certain securities he contributed to a_trust for his wife’s benefit because he declared himself trustee and the trust instrument granted him the absolute discretion to reinvest or pay out the income to his wife and the ability to buy sell and vote the corpus the facts and circumstances of each case determine ownership of the property for tax purposesdollar_figure in 77_tc_1221 the tax_court considered whether the benefits_and_burdens_of_ownership passed from the selling cattle company to the taxpayers stating some of the factors which have been considered by courts in making this determination are whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property citations omitted other indicia of ownership for federal_income_tax purposes include use of property to satisfy creditors' claims18 and treatment for accounting purposesdollar_figure the service applied these general tax_ownership principles in a series of investor_control rulingsdollar_figure the rulings stand for the proposition that contract holders possessing control_over the investment of the separate_account assets in addition to the other_benefits and burdens of contract ownership are the owners of separate_account assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets the service found investor_control when the see eg 435_us_561 308_us_252 309_us_331 562_f2d_258 3d cir 912_f2d_44 pommier v commissioner t c memo taxpayer is the sole beneficiary of a land trust when he has not parted permanently with his rights upon contract of sale of the property through the trustee and has a continuing interest in the installment payments made by the purchasers which are applied for his benefit in the discharge of his obligations to his creditor so much is especially clear when that power to procure payment is used to apply the money he is entitled to collect to an obligation owed by him but see 67_tc_793 taxpayer treated as owner of stock in which it retained the right to dividends to vote the stock to reacquire the stock by substituting cash or readily marketable_securities of equivalent value and to file a claim against the broker for the proceeds of any shares sold out of the subordination account even though it transferred legal_title to a broker who could sell the stock to satisfy the claims of its creditors see notice_94_47 1994_1_cb_357 listing factors for distinguishing between debt and equity but see 177_f3d_755 in which the purported leasee in a synthetic lease arrangement for practical purposes has the attributes of ownership even though as the court noted it was not the owner for tax purposes indeed general law treats synthetic lease arrangements as transparent for tax and other purposes the entire point of a synthetic lease is that it is treated as an operating_lease for accounting purposes but is otherwise regarded by virtually all concerned including the government as a secured loan cf andrew ratner synthetic leasing too good to be ignore real_estate financing national real_estate investor date pincite while the arrangement is treated as an operating_lease for accounting purposes under generally_accepted_accounting_principles a synthetic lease is viewed as a secured loan by the irs for tax purposes revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 1981_2_cb_12 and revrul_82_55 1982_1_cb_12 see also revproc_99_44 1999_2_cb_598 revrul_2003_91 2003_2_cb_347 citing 435_us_561 333_us_591 309_us_331 and 749_f2d_513 8th cir variable_contract under which the policyholder did not possess sufficient control_over the separate_account assets to be treated as owning them for tax purposes revrul_2003_92 2003_2_cb_350 for federal_income_tax purposes the contract holder owns the interests in the partnerships held by the sub-accounts when the interests in the partnerships are available for purchase by investors other than purchasers of annuity or variable_contracts when interests in the partnerships are available for purchase only by purchasing an annuity life_insurance contact or other variable_contracts from an insurance_company for federal_income_tax purposes the insurance_company owns the interests in the partnerships held by the sub-accounts cites the same cases as revrul_2003_91 plr-152749-11 holder exercises sufficient control_over the assets to be deemed the owner or the assets are not available exclusively through the purchase of a life_insurance or annuity contractdollar_figure in 749_f2d_513 8th cir the u s court_of_appeals for the eighth circuit addressed the tax_ownership issue in the context of a variable_annuity contract the contract permitted the taxpayer to allocate premiums among sub-accounts of the issuing insurance company’s separate_account the premiums allocated to a particular sub-account were invested in a specified mutual_fund the shares of which were also available for purchase directly or indirectly by the general_public the court ruled that the contract was not an annuity under sec_72 relying on general tax principles the court concluded that the taxpayer had surrendered few of the rights of ownership or control_over the assets of the sub- account bore the entire investment risk could withdraw any or all of the investment upon seven days notice and might never annuitize the contract further the only difference between this variable_annuity arrangement and that of a traditional brokerage account was the fact that the investor was limited to withdrawing cashdollar_figure analysis the courts have identified the factors to consider and the facts and circumstances of each case determine the ownership of property for federal_income_tax purposes taxpayer possesses the following ownership attributes in the assets it holds to support the new investment options legal_title - taxpayer will hold legal_title to all of the assets in its general account and sa2 the contract holders will have no legal equitable or indirect ownership_interest in any particular assets taxpayer purchases to support its contractual obligations under new investment options or in any other assets taxpayer holds for any purpose rights of possession - only taxpayer has the right to receive income such as dividends or interest generated by the assets it holds subject_to state regulatory requirements only taxpayer determines the nature and extent of any investments it makes in support of its contractual liabilities under new investment options and has no legal_obligation to invest in any specific assets to provide for its contractual liabilities with respect to new investment options also if a contract holder makes a withdrawal before the smd taxpayer will choose which assets of sa2 or its general account it sells or will use its cash reserves to pay the withdrawal proceeds contract holders treated as the owners of the separate_account assets lose the tax benefits of the insurance_or_annuity_contract and are currently taxed on income generated by the separate_account assets they may also be taxed at capital_gains rather than ordinary_income rates see eg revrul_77_85 revrul_80_274 revrul_81_225 749_f2d_513 8th cir id pincite plr-152749-11 taxes and other costs -- assets in the taxpayer's general account and the sa2 may generate taxes or incur commissions or other costs taxpayer bears the full burden of such taxes and other costs the formulas to calculate contract values based on new investment options do not reflect taxes and other costs risk of loss - the formulas set forth in the contract and prospectus determine taxpayer's contractual liabilities under new investment options taxpayer chooses the assets it purchases to support its liabilities and bears the full burden of any losses on these assets taxpayer must pay the contract holders the guaranteed formula-based return under the new investment options therefore if taxpayer’s investments perform worse than the guarantee under the contract it will fund the difference from its surplus or other investments the contract owners’ only risk with respect to assets taxpayer holds is the general risk that the taxpayer will become insolvent and unable to perform under the terms of the contract profits - for the same reasons taxpayer is subject_to risk of loss it enjoys all the opportunity for gain on its investments if its investments perform better than the formula-based return guaranteed under new investment options it keeps the excess accounting -- taxpayer accounts for the assets and liabilities as its own the taxpayer not the contract owner enjoys the benefits and bears the burdens of owning the assets purchased to fund payments under new investment options and therefore should be treated as the owner for federal_income_tax purposes conversely in the investor_control rulings the service considered the rights of the contract holders not the insurance_company and treated those with sufficient control_over the company's investments as the owner those assets for federal_income_tax purposes contract holders have this control if they can purchase or dispose_of the assets directly or through an annuity_contract the contract owners purchasing new investment options will not have any control_over the purchase or disposition of the investments taxpayer buys to support its obligations under their contracts the contract holders are not investing directly in c1 or c2 and the c1 and c2 indexed returns they receive are available only by purchasing new investment options and not outside the contract also the contract holders receive a formula-based return as described in the contract and the prospectus which is completely independent of taxpayer's investment returns plr-152749-11 the contract holders have no investor_control over the investments supporting new investment options and therefore would not be treated as the owners of those assets for federal_income_tax purposes ruling taxpayer not the contract owners owns the assets it holds in support of its contractual obligations with respect to the new investment options caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling was requested and no opinion is expressed with respect to whether new investment options are fixed or variable_annuity contracts see sec_817 or whether sa2 is an account segregated from the general asset accounts of taxpayer under sec_817 also no ruling was requested and no opinion is expressed with respect to the treatment of new investment options under any other provisions of subchapter_l of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process sincerely sheryl b flum chief branch office of associate chief_counsel financial institutions products cc
